Citation Nr: 1827088	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-41 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability evaluation for dry eye syndrome and exophthalmos.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1979 to March 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating determination of a Department of Veterans (VA) Regional Office (RO).  

The Veteran appeared at a hearing before a Veterans Law Judge in July 2012 who is no longer employed by the Board.  

In March 2014, the Board remanded this matter for the issuance of a statement of the case on the issue of an initial compensable disability evaluation for dry eye syndrome and exophthalmos.  In August 2014, the RO issued the Statement of the Case.  In October 2014, the Veteran perfected his appeal on this issue and specifically indicated that he did not want a Board hearing.  

As to the issue of an effective date earlier than May 23, 2008, for service connection for tinnitus, which was listed on the title page of the decision in the March 2014 decision, the Board notes that in the prior remand, it was observed that in a November 2008 rating determination, the RO granted service connection for tinnitus and assigned a 10 percent rating effective May 23, 2008.  The Board noted that in an October 2009 statement, the Veteran timely filed a notice of disagreement with the effective date.  The Board requested that the RO issue a statement of the case on this issue.  However, a review of the file demonstrates that in his October 2009 statement in support of claim, the Veteran specifically requested that the effective date should be March 2007, as this was the date that the RO received his claim.  In a November 2009 rating determination, the RO granted an effective date of March 2007, for service connection for tinnitus.  This is the date of receipt, which is the date that was requested by the Veteran.  Given the foregoing, this issue is no longer before the Board, as the November 2009 rating decision represents a full grant of the benefit sought.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  It is also the earliest date for which service connection for tinnitus may be granted.  See 38 U.S.C. § 5110, 38 C.F.R. § 3.400.  

As will be discussed in greater detail below, the issue of a higher initial evaluation for dry eye syndrome and exophthalmos requires further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As it relates to the claim for an increased evaluation for dry eye syndrome and exophthalmos, the Board notes that the Veteran, in October 2014, submitted additional treatment records from his ophthalmologist showing he continued to receive treatment for his dry eye syndrome, which he claimed demonstrated that an increased disability was warranted.  The Board further notes that the Veteran has not been afforded a comprehensive VA examination since September 2008.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  A veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, an additional VA examination to determine the severity of his dry eye syndrome and exophthalmos is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's claim for an increased evaluation for dry eye syndrome and exophthalmos.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Ensure that the Veteran is scheduled for a VA examination to determine the current severity of his service-connected dry eye syndrome and exophthalmos.  The claims folder must be made available to the examiner in conjunction with the examination.  All pertinent pathology found on examination should be noted in the report of the evaluation. 

All indicated studies should be conducted.  The Veteran's field of vision in each eye should be tested according to Goldmann Perimeter testing, and the Goldmann Perimeter Chart should be included with the examination report.  The examiner must interpret the Goldmann Perimeter Chart findings for the eight 45 degree principal meridians for each eye.  The extent of contraction of visual field in each eye must be specified by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians for the left eye and for the right eye.  Loss of central visual acuity should also be documented, as well as all other symptoms and residuals, such as pain, rest requirements, disfigurement (DC 7800), etc.  The examiner is also requested to indicate whether this is in an active state or inactive state.  

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  A complete rationale for all opinions expressed must be provided.

3.  Thereafter, the RO should review the record to ensure that all of the foregoing requested development has been completed.  The RO should review the requested examination report to ensure that it is responsive to and in complete compliance with the directives of this remand and if it is not, the RO should implement corrective procedures. The Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After the above development has been completed, the RO should readjudicate the remaining issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

